92 F.3d 1176
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John BOWEN, II, d/b/a Marbo Limited;  Earl Wayne Burnette,Plaintiffs-Appellants,v.STATE FARM FIRE AND CASUALTY COMPANY, a stock company inBloomington, Illinois, Defendant-Appellee.
No. 95-2047.
United States Court of Appeals, Fourth Circuit.
Aug. 2, 1996.

Appeal from the United States District Court for the Middle District of North Carolina, at Salisbury.  N. Carlton Tilley, Jr., District Judge.  (CA-94-170-4)
John Bowen, II, Earl Wayne Burnette, Appellants Pro Se.  Andrew Albert Vanore, III, YATES, MCLAMB & WEYHER, Raleigh, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before WILKINSON, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellants appeal from the district court's order denying a motion for the district court judge to recuse himself and from the order dismissing this diversity action as a sanction for Appellants' repeated failure to comply with discovery requests and failure to comply with the court's orders.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Bowen v. State Farm Fire & Cas. Co., No. CA-94-170-4 (M.D.N.C. Mar. 30 & 31, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED